   Case 2:20-cv-03853-KM Document 33 Filed 04/18/20 Page 1 of 2 PageID: 41



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
LEANDRO R. P.,                            :
                                          :
            Petitioner,                   :   Civ. No. 20-3853 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :   AMENDED ORDER
                                          :
            Respondents.                  :
_________________________________________ :


       Presently before the Court is Respondents’ request for a modification to this Court’s April

17, 2020 order granting Petitioner’s Motion for a Temporary Restraining Order and releasing him

to home confinement. (DE 31.) Respondents request that the order be modified to include ATD

electronic bracelet and telephonic monitoring by Immigration and Customs Enforcement (“ICE”)

and permission for ICE to place standard release conditions upon Petitioner, such as directing him

not to commit any crimes, to report to all court hearings, and to refrain from associating with any

gang members. (Id.) Petitioner opposes these additional restrictions. (DE 32.) Having considered

the request, the Court will impose the additional restrictions for a period of 14 days to allow the

parties to brief the matter, if they with, and for the Court to consider their respective positions.

       Accordingly, IT IS this 18th day of April, 2020

       ORDERED that Petitioner is to be released subject to the following specific conditions:

       1. Petitioner shall be restricted to home confinement, but may leave his home for activities

           such as obtaining food and other necessities; obtaining medical and mental health

           treatment; and to the extent Petitioner may be authorized to lawfully work in the United

           States, to perform such work if his employment is deemed essential under the New
    Case 2:20-cv-03853-KM Document 33 Filed 04/18/20 Page 2 of 2 PageID: 42



             Jersey and New York Governors’ executive orders; or with permission of the Court or

             ICE;

         2. Petitioner shall submit to ATD electronic bracelet monitoring, as well as telephonic

             monitoring as required by ICE in order to protect public safety;

         3. ICE may place standard release conditions upon Petitioner, such as directing him not

             to commit any crimes, to report to all court hearings, and refrain from associating with

             gang members;

         4. Petitioner must comply with any court orders and attend all court dates; and

         5. Petitioner must comply with all national, state, and local shelter-in-place and public

             safety orders, and CDC guidelines regarding COVID-19; and it is further

         ORDERED that Petitioner may, at his option, file a written objection within four days,

stating why the additional restrictions should not be imposed for the duration of Petitioner’s

release; and it is further

         ORDERED that Respondents may file a reply to Petitioner’s submission within two days

after it is filed.



                                                              /s/ Kevin McNulty
                                                              ______________________________
                                                              KEVIN MCNULTY
                                                              United States District Judge




                                                  2
